Citation Nr: 1814257	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has since been transferred to the RO in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  

In September 2016, the Board remanded this appeal to the RO for additional development for the issue of PTSD, and for an initial adjudication of TDIU, which had previously not been considered by the AOJ.  The case has returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination for PTSD in March 2016.  As part of his April 2017 substantive appeal, the Veteran stated he suffers from nightmares, fear of crowds, and fear in general.  He also indicated that he sought additional counseling for anxiety which he attributed to his PTSD.  Based on these statements suggesting that his condition had worsened, in September 2017, the Board issued a Remand that, in pertinent part, directed the agency of original jurisdiction (AOJ) to afford the Veteran a new VA examination.  



The RO scheduled a VA examination on November 14, 2017.  He failed to report for that examination.  In a January 2018 supplemental statement of the case the AOJ noted that the Veteran had failed to report for the examination, which served as a partial basis for its denial of the Veteran's claims. 

When a claimant fails to report for a scheduled VA examination, without good cause, an original compensation claim shall be rated based upon the evidence of record. 38 C.F.R. §  3.655 (2017).  A claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. §  3.655 (b).  Turk v. Peake, 21 Vet. App. 565, 570 (2008).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

In correspondence received in January 2018, the Veteran stated that he did not receive notification of the scheduled examination in 2017, and he requested a new examination.  It is noted that contemporaneous VA treatment records indicate that there had been some difficulty in contacting the Veteran to set up appointments. Thus, affording the Veteran the benefit of the doubt, the Board finds good cause has been demonstrated for the Veteran's failure to report for his scheduled VA examination, and that an additional remand is necessary in order to obtain a new examination for the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and incorporated into the claims file any updated or outstanding VA treatment records.  

2.  Contact the Veteran and ask him to identify any additional private treatment for PTSD and related symptoms he has not previously identified or provided.  Make all required attempts to obtain any records identified by the Veteran and authorized for released.  

3.  Schedule the Veteran for an appropriate VA psychiatric disorders examination to determine the manifestations and severity of his PTSD symptoms.  The examiner should review the electronic claims folder, including this remand.  All pertinent signs and symptoms necessary for rating the disability should be reported, and a complete rationale must be offered for all opinions set forth in the report.

The examiner should also address the effect that the Veteran's service-connected PTSD has on his ability to obtain and maintain gainful employment. 

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims. 

4.  After completion of the above and any additional development deemed necessary, adjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




